In an action to recover damages for alleged false representations, defendants Stately Builders, Inc., and Walowit appeal: (1) from an order of the Supreme Court, Queens County, dated May 5, 1960, granting plaintiff’s motion to enforce a stipulation of settlement made during trial by defendant Walowit on behalf of both said defendants; and (2) from the judgment of said court entered May 23, 1960, upon said order. Order and judgment affirmed, with $10 costs and disbursements. No opinion. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.